Order entered on June 26, 1962, granting in part plaintiff's motion to vacate or modify defendants’ demand for a bill of particulars, unanimously modified, on the law, with $20 costs and disbursements to the appellant, to the extenj; of striking paragraph “ 2 ” and modifying paragraphs “ 4 ” and “ 5 ” of the demand in accordance with this memorandum. Paragraph “2” of the demand seeking particulars as to the consideration for the assignment of the guarantee should be stricken. The nature of the consideration—if any — given for the assignment is immaterial to the defense if the assignment was in fact made (see Spencer v. Standard Chems. & Metals Corp., 237 N. Y. 479). The offer "of plaintiff to furnish the defendants with a copy of the ledger sheet of the principal debtor’s account which would reveal how the amount allegedly due is arrived at, would appear to be an appropriate *897method to enable the defendants to obtain the information which they are entitled to receive under paragraph “4” of the demand. Paragraph “5” which seeks details of the performance of plaintiff’s assignor under the agreement, should be modified so as to require the furnishing of particulars only with respect to those items of performance which are expressly denied in the answer, i.e., refusal “ to pay, or to provide funds sufficient to pay for operating costs and expenses” of the principal debtor (see Rules Civ. Prac., rule 92). Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.